DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Information Disclosure Statement
The information disclosure statements (IDS) filed on 1/21/2021 and 1/30/2021 were considered and placed on the file of record by the examiner.



Drawings
The subject matter of this application admits of illustration by a drawing to facilitate understanding of the invention.  Applicant is required to furnish a drawing under 37 CFR 1.81(c).  No new matter may be introduced in the required drawing.  Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d).  Applicant is required to furnish drawings describing the claimed subject matter.




Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-13 are rejected under 35 U.S.C. 101 because the claimed invention is directed to abstract idea without significantly more. 

In its recent decision, Alice Corporation Pty. Ltd. v. CLS Bank International, et al. {“Alice Corp.’’), the Supreme Court made clear that it applies the framework set forth in Mayo Collaborative Services v. Prometheus Laboratories, Inc., 566 U.S._(2012) {Mayo), to analyze claims directed towards laws of nature and abstract idea. Alice Corp. also establishes that the same analysis applies for all categories of claims (e.g., product and process claims). Therefore, the analysis applied to the system claimed in claims 5-13. The basic inquiries to determine subject matter eligibility remain the same as explained in MPEP 2106(1). First, determine whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter. Next, determine if the claim is directed towards a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea). The two-part test provided in Alice Corp. to determine whether a claim directed towards an abstract idea is statutory under § 101 requires an evaluation to determined 1) whether the claims is directed to an abstract idea and 2) if an abstract idea is present in the claim, whether the claim amounts to significantly more than the abstract idea itself. Examples of abstract ideas reference in Alice Corp. include:
-    Fundamental economic principles
-    Certain methods of organizing human activities
-    An idea of itself
-    Mathematical relationships/formulas

The claims 1-13 recite a series of image data gathering steps that include viewing images captured by cameras, recognize a person and vehicle in the images, receive authorizations based on the identity of the vehicle, view the person’s movement, obtain sensor information from an area, view that an item was taken from the area, and associate the taken item with the authorization.
The recited steps are mental processes that are merely performed in the human mind by observing image regions.  For example, the claims state “obtain a sequence of images from said one or more cameras in said area over a time period; analyze said sequence of images to identify a person who exits said vehicle; analyze said sequence of images to track a movement of said person from said first location to said second location; obtain sensor data from said item storage area; analyze said sensor data to identify an item taken from said item storage; and, associate said item taken from said item storage area with said authorization.”
In accordance with judicial precedent, the 2019 Revised Patent Subject Matter Eligibility Guidance sets forth a procedure to determine whether a claim is ‘‘directed to’’ a judicial exception. Under the procedure, if a claim recites a judicial exception (a law of nature, a natural phenomenon, or an abstract idea), it must then be analyzed to determine whether the recited judicial exception is integrated into a practical application of that exception. A claim is not ‘‘directed to’’ a judicial exception, and thus is patent eligible, if the claim as a whole integrates the recited judicial exception into a practical application of that exception.  A claim that integrates a judicial exception into a practical application will apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the judicial exception.

Limitations that are indicative of integration into a practical application when recited in a claim with a judicial exception include:
Improvements to the functioning of a computer, or to any other technology or technical field, as discussed in MPEP 2106.05(a);
Applying or using a judicial exception to affect a particular treatment or prophylaxis for disease or medical condition – see Vanda Memo
Applying the judicial exception with, or by use of, a particular machine, as discussed in MPEP 2106.05(b); 
Effecting a transformation or reduction of a particular article to a different state or thing, as discussed in MPEP 2106.05(c); and
Applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception, as discussed in MPEP 2106.05(e) and the Vanda Memo issued in June 2018.

Limitations that are not indicative of integration into a practical application when recited in a claim with a judicial exception include:
Adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea, as discussed in MPEP 2106.05(f);
Adding insignificant extra-solution activity to the judicial exception, as discussed in MPEP 2106.05(g); and
Generally linking the use of the judicial exception to a particular technological environment or field of use, as discussed in MPEP 2106.05(h).

In this instance, this judicial exception is not integrated into a practical application because the claims merely detect a person exiting a vehicle, identifying the vehicle to receive an authorization, tracking the movement of the person from one location to a second location, view item storage information, identify that the item was taken by the person, and associating the taken item with the authorization.
The claims do not provide an improvement to the functionality of a computer or image analysis technical field; the claims are not implemented with or used with a particular machine; the claims do not transform an article to a different state or thing when viewing a person, vehicle, and item in images; and the claims do not provide a meaningful way of analyzing image regions in the image analysis technical environment.
It is possible that a claim that does not ‘‘integrate’’ a recited judicial exception is nonetheless patent eligible. For example, the claim may recite additional elements that render the claim patent eligible even though a judicial exception is recited in a separate claim element.  Along these lines, the Federal Circuit has held claims eligible at the second step of the Alice/Mayo test because the additional elements recited in the claims provided ‘‘significantly more’’ than the recited judicial exception (e.g., because the additional elements were unconventional in combination).

Limitations reference in Alice Corp. that may be enough to quality as “significantly more” when recited in a claim with an abstract idea include, as nonexclusive examples:
-    Improvements to another technology or technical field
-    Improvements to the functioning of the computer itself
-    Meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment
Examples that are not enough to quality as “significantly more” when recited in a claim with an abstract idea include, as non-limiting or non-exclusive example:
-    Adding the words “apply it” (or an equivalent) with an abstract idea, or mere instructions to implement an abstract idea on a computer
-    Requiring no more than a generic computer to perform generic computer functions that are well-understood, routine and conventional activities previously known to the industry

The claims 1-13 do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claims are directed to viewing images and determining the image regions.  
The claims do not include additional elements that are sufficient to amount to significantly more than generalized steps well-known and routine in the art to be performed on a generic computer to “obtain a sequence of images from said one or more cameras in said area over a time period; analyze said sequence of images to identify a person who exits said vehicle; analyze said sequence of images to track a movement of said person from said first location to said second location; obtain sensor data from said item storage area; analyze said sensor data to identify an item taken from said item storage; and, associate said item taken from said item storage area with said authorization.”
The image region detecting steps are routine image data gathering that determine features and regions in images, and can be routinely performed by a generic computer.  The claims merely recite abstract ideas of viewing movements of persons in an image, identifying a vehicle, and associating an item with an authorization.  In claims 1-13, the steps are tied to a processor; however, combining the steps with a generic processor is not significant.  Such steps would be routinely used by those of ordinary skill in the art to identify objects captured in an image.  Therefore, the additional steps do not add significantly more to the abstract idea.  Claims 1-13 are ineligible.  Claims 14 and 15 contain additional steps that add significantly more to the abstract idea.  Claims 14 and 15 are eligible.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4, 9, 10, 12, 13 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Costello (US 2019/0066168).

Regarding claim 1, Costello teaches an automated store that tracks shoppers who exit a vehicle, comprising: a processor configured to 
obtain an identity of a vehicle parked at a first location in an area, wherein said area comprises a second location comprising an item storage area (see para. 0018, 0024, where Costello discusses identifying characteristic of the vehicle such as model, make, license plate number and a retail store location holding items); and
one or more cameras, each oriented to view at least a portion of said area, wherein at least one of said one or more cameras is oriented to view said first location (see para. 0017-0018, where Costello discusses cameras capturing images of a parking area and store location); and
at least one of said one or more cameras is oriented to view said second location (see para. 0017-0018, where Costello discusses cameras capturing images of a parking area and store location);  
receive an authorization based on said identity of said vehicle (see para. 0020, 0024-0025, where Costello discusses identifying characteristic of the vehicle to authorize the person exiting the vehicle);
obtain a sequence of images from said one or more cameras in said area over a time period (see para. 0017-0018, where Costello discusses capturing images of a parking area and store location over a time period);
analyze said sequence of images to identify a person who exits said vehicle (see para. 0025-0026, where Costello discusses capturing images of a person exiting a vehicle);
analyze said sequence of images to track a movement of said person from said first location to said second location (see para. 0026, 0029, where Costello discusses tracking a person inside a store);
obtain sensor data from said item storage area (see para. 0026, 0029, where Costello discusses self-service check out data from inside a store);
analyze said sensor data to identify an item taken from said item storage (see para. 0032, 0040, where Costello discusses items in the store picked up by a person); and, 
associate said item taken from said item storage area with said authorization (see para. 0032, 0040, 0045, where Costello discusses providing identified person access into the store to pick up items).

Regarding claim 2, Costello teaches wherein said authorization comprises an authorization to charge purchases to an account associated with said vehicle (see para. 0018, where Costello discusses assigning items to purchase in a customer account).

Regarding claim 3, Costello teaches wherein said processor is further configured to charge a purchase of said item to said account (see para. 0018, where Costello discusses assigning items to purchase in a customer account and charging the items to the account).

Regarding claim 4, Costello teaches wherein said processor is further configured to grant access by said person to said item storage area based on said authorization (see para. 0032, 0040, 0045, where Costello discusses providing identified person access into the store to pick up items).

Regarding claim 9, Costello teaches wherein said obtain said identity of said vehicle comprises analyze said sequence of images to read a license plate number of said vehicle (see para. 0024, where Costello discusses cameras detecting the vehicle’s license plate).

Regarding claim 10, Costello teaches wherein said processor is further configured to transmit a message to a device associated with one or more of said person, said authorization, said vehicle, and wherein said message indicates that said person has taken said item from said item storage area (see para. 0040, where Costello discusses identification manager storing data).

Regarding claim 12, Costello teaches wherein said device comprises a mobile device associated with one or both of said identity of said vehicle and said authorization (see para. 0021, 0024, where Costello discusses a mobile device executing the system).

Regarding claim 13, Costello teaches wherein said processor is further configured to analyze said sequence of images to determine trajectories of people in said area across said time period, wherein each trajectory of said trajectories of people in said area comprises an associated starting location; and, identify said person who exits said vehicle when a starting location of a trajectory of said trajectories of people in said area is proximal to said vehicle (see para. 0025-0026, where Costello discusses capturing images of a person exiting a vehicle; see para. 0031, 0043-0044, where Costello discusses people tracking algorithms).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Costello (US 2019/0066168) in view of Hasim-Waris (US 2011/0145053).

Regarding claim 5, Costello does not expressly teach wherein said grant access by said person to said item storage area comprises transmit a command to a controllable barrier to allow access to said item storage area by said person.  However, Hasim teaches wherein said grant access by said person to said item storage area comprises transmit a command to a controllable barrier to allow access to said item storage area by said person (see para. 0027, 0050, 0105, where Hasim discusses a system that validates the identification signature and sends requests to the security control system that raise the barriers and opens doors).
Motivation to combine may be gleaned from the prior art considered.  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to modify the invention of Costello with Hasim to derive at the invention of claim 5.  The result would have been expected, routine, and predictable in order to perform human access authentication.   
The determination of obviousness is predicated upon the following:  One skilled in the art would have been motivated to modify Costello in this manner in order to improve human access authentication system to be capable of controlling barriers to prevent unwanted visitors into the restricted area with items.   Furthermore, the prior art collectively includes each element claimed (though not all in the same reference), and one of ordinary skill in the art could have combined the elements in this manner explained using known engineering design, interface and/or programming techniques, without changing a fundamental operating principle of Costello, while the teaching of Hasim continues to perform the same function as originally taught prior to being combined, in order to produce the repeatable and predictable result of controlling a barrier to restrict visitors not authenticated, therefore controlling access to items in a storage area.  The Costello and Hasim systems perform access control, therefore one of ordinary skill in the art would have reasonable expectation of success in the combination.  It is for at least the aforementioned reasons that the examiner has reached a conclusion of obviousness with respect to the claim in question.

Regarding claim 6, Hasim teaches wherein said item storage area is in a case; and, said controllable barrier comprises a door to said case (see para. 0027, 0050, 0105, where Hasim discusses requests to the security control system that raise the barriers and opens doors).
The same motivation of claim 5 is applied to claim 6.  Motivation to combine may be gleaned from the prior art considered.  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to modify the invention of Costello with Hasim to derive at the invention of claim 6.  The result would have been expected, routine, and predictable in order to perform human access authentication.   

Regarding claim 7, Hasim teaches wherein said item storage area is in a building; and, said controllable barrier comprises a door to all or a portion of said building (see para. 0027, 0050, 0105, where Hasim discusses requests to the security control system that raise the barriers and opens doors).
The same motivation of claim 5 is applied to claim 7.  Motivation to combine may be gleaned from the prior art considered.  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to modify the invention of Costello with Hasim to derive at the invention of claim 7.  The result would have been expected, routine, and predictable in order to perform human access authentication.   


Claims 8, 11 are rejected under 35 U.S.C. 103 as being unpatentable over Costello (US 2019/0066168) in view of Erb et al. (US 2019/0291589).

Regarding claim 8, Costello does not expressly teach wherein said first location comprises a vehicle charger; said vehicle is coupled to said vehicle charger via a cable; said processor is coupled to said vehicle charger; and, said obtain said identity of said vehicle comprises receive said identity from said vehicle in a message transmitted over said cable.  However, Erb teaches wherein said first location comprises a vehicle charger; said vehicle is coupled to said vehicle charger via a cable; said processor is coupled to said vehicle charger; and, said obtain said identity of said vehicle comprises receive said identity from said vehicle in a message transmitted over said cable (see para. 0023, where Erb discusses a charging controller configured to communicate vehicle identification information, such as the vehicle identification number (VIN), to the charging station via the charging cable).
Motivation to combine may be gleaned from the prior art considered.  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to modify the invention of Costello with Erb to derive at the invention of claim 8.  The result would have been expected, routine, and predictable in order to perform human access authentication.   
The determination of obviousness is predicated upon the following:  One skilled in the art would have been motivated to modify Costello in this manner in order to improve a human access authentication by extracting vehicle identification data through a charging cable to properly allow access for particular vehicle drivers and passengers.  Furthermore, the prior art collectively includes each element claimed (though not all in the same reference), and one of ordinary skill in the art could have combined the elements in this manner explained using known engineering design, interface and/or programming techniques, without changing a fundamental operating principle of Costello, while the teaching of Erb continues to perform the same function as originally taught prior to being combined, in order to produce the repeatable and predictable result of extracting vehicle identification data to prevent visitors not authenticated, therefore controlling access to items in a storage area.  The Costello and Erb systems perform access control, therefore one of ordinary skill in the art would have reasonable expectation of success in the combination.  It is for at least the aforementioned reasons that the examiner has reached a conclusion of obviousness with respect to the claim in question.

 Regarding claim 11, Costello does not expressly teach wherein said first location comprises a vehicle charger; said vehicle is coupled to said vehicle charger via a cable; said processor is coupled to said vehicle charger; said obtain said identity of said vehicle comprises receive said identity from said vehicle in a second message transmitted over said cable; said device comprises a display in said vehicle; and, said transmit said message to said device comprises transmit said message to said vehicle via said cable.  However, Erb teaches wherein said first location comprises a vehicle charger; said vehicle is coupled to said vehicle charger via a cable; said processor is coupled to said vehicle charger; said obtain said identity of said vehicle comprises receive said identity from said vehicle in a second message transmitted over said cable; said device comprises a display in said vehicle; and, said transmit said message to said device comprises transmit said message to said vehicle via said cable (see para. 0023, 0028, where Erb discusses charging controller configured to communicate vehicle identification information, such as the vehicle identification number (VIN), to the charging station via the charging cable and a vehicle display).
Motivation to combine may be gleaned from the prior art considered.  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to modify the invention of Costello with Erb to derive at the invention of claim 11.  The result would have been expected, routine, and predictable in order to perform human access authentication.   
The determination of obviousness is predicated upon the following:  One skilled in the art would have been motivated to modify Costello in this manner in order to improve human access authentication by extracting vehicle identification data through a charging cable to properly allow access for particular vehicle drivers and passengers.  Furthermore, the prior art collectively includes each element claimed (though not all in the same reference), and one of ordinary skill in the art could have combined the elements in this manner explained using known engineering design, interface and/or programming techniques, without changing a fundamental operating principle of Costello, while the teaching of Erb continues to perform the same function as originally taught prior to being combined, in order to produce the repeatable and predictable result of extracting vehicle identification data to prevent visitors not authenticated, therefore controlling access to items in a storage area.  The Costello and Erb systems perform access control, therefore one of ordinary skill in the art would have reasonable expectation of success in the combination.  It is for at least the aforementioned reasons that the examiner has reached a conclusion of obviousness with respect to the claim in question.



Claims 14, 15 are rejected under 35 U.S.C. 103 as being unpatentable over Costello (US 2019/0066168) in view of Collins et al. (US 2015/0294158).

Regarding claim 14, Costello does not expressly teach wherein said analyze said sequence of images to determine trajectories of people in said area across said time period comprises project said sequence of images onto a plane in said area, to form a sequence of projected images; and, for each time in a sequence of times during said time period, subtract a background image from each projected image of said sequence of projected images captured at said each time to form a corresponding plurality of masks at said each time, each mask of said plurality of masks corresponding to a camera of said one or more cameras; combine said plurality of masks at said each time to form a combined mask at said each time; and, identify one or more regions in said combined mask at said each time as points on said trajectories of people in said area at said each time.
However, Collins teaches wherein said analyze said sequence of images to determine trajectories of people in said area across said time period comprises project said sequence of images onto a plane in said area, to form a sequence of projected images (see para. 0038); and, for each time in a sequence of times during said time period (see figure 3), subtract a background image from each projected image of said sequence of projected images captured at said each time to form a corresponding plurality of masks at said each time, each mask of said plurality of masks corresponding to a camera of said one or more cameras (see para. 0038, where Collins discusses subtracting the background mask from each frame); combine said plurality of masks at said each time to form a combined mask at said each time (see figure 2, para. 0053, where Collins discusses multiple person masks); and, identify one or more regions in said combined mask at said each time as points on said trajectories of people in said area at said each time (see para. 0053-0054, where Collins discusses tracking humans based on combined masks across video frames).
Motivation to combine may be gleaned from the prior art considered.  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to modify the invention of Costello with Collins to derive at the invention of claim 14.  The result would have been expected, routine, and predictable in order to perform human access authentication.   
The determination of obviousness is predicated upon the following:  One skilled in the art would have been motivated to modify Costello in this manner in order to improve human access authentication by performing mask-based image recognition to properly allow access for particular vehicle drivers and passengers.  Furthermore, the prior art collectively includes each element claimed (though not all in the same reference), and one of ordinary skill in the art could have combined the elements in this manner explained using known engineering design, interface and/or programming techniques, without changing a fundamental operating principle of Costello, while the teaching of Collins continues to perform the same function as originally taught prior to being combined, in order to produce the repeatable and predictable result of extracting image features and perform image recognition to properly restrict visitors not authenticated, therefore controlling access to items in a storage area.  The Costello and Collins systems perform access control, therefore one of ordinary skill in the art would have reasonable expectation of success in the combination.  It is for at least the aforementioned reasons that the examiner has reached a conclusion of obviousness with respect to the claim in question.

Regarding claim 15, Collins teaches wherein said one or more regions in said combined mask comprise shapes corresponding to an expected cross-sectional size of said person (see figure 2, where Collins discusses detection box for each person).
The same motivation of claim 14 is applied to claim 15.  Motivation to combine may be gleaned from the prior art considered.  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to modify the invention of Costello with Collins to derive at the invention of claim 15.  The result would have been expected, routine, and predictable in order to perform human access authentication.   


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Russell et al. (US 10,373,226) discusses identifying a vehicle and occupant at a parking space.
Licht (US 2019/0095940) discusses identifying a customer and transmitting customer profile to store controller.
Jones et al. (US 2018/0074034) discusses correlating vehicle identification data with customer transaction data to determine items purchased by the customer.
Nye (US 2015/0161451) discusses detected via a camera a vehicle and person passing through a perimeter of a retail store and detecting when the occupant exits the vehicle.

Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNY A CESE whose telephone number is (571) 270-1896.  The examiner can normally be reached on Monday – Friday, 9am – 4pm.
If attempts to reach the primary examiner by telephone are unsuccessful, the examiner’s supervisor, Claire Wang can be reached on (571) 270-1051.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Kenny A Cese/
Primary Examiner, Art Unit 2663